LOWENSTEIN, Judge,
dissenting.
I must respectfully file this dissent as to that portion of the opinion which affirms the point involving maintenance. The cases cited by the majority on page four of the slip opinion stand for the proposition that when interpreting an agreement, the intent of the parties must be gleaned from the words of the document itself, not from what the parties say was intended. The words are given their plain and ordinary meaning as understood by reasonable persons. Daily v. Daily, 912 S.W.2d 110, 113 (Mo.App.1995). Most importantly, when reviewing contract language incorporated in a decree, evidence outside the decree itself may be used in interpretation only if the language is ambiguous. Bolton v. Bolton, 950 S.W.2d 268, 271 (Mo.App.1997) (Emphasis added). There was no finding by the trial court that the word “employment” was ambiguous. Without such a finding, extrinsic evidence should not have been used in interpreting the decree. The evidence contained in the dissolution transcript or what the parties say they intended is totally beyond the language agreed to by the parties and incorporated into the decree and should not have been examined in interpretation. It is tempting for this court to consider the unfairness to Wife regarding Husband’s adherence to the decree, however, Husband’s behavior cannot change the fact that there is no authority for this court to declare the word “employment” ambiguous.
In Bellamy v. Pacific Mut. Life Ins. Co., 651 S.W.2d 490, 496 (Mo. banc 1983), the Supreme Court of Missouri held that the phrase “all employees” included part and full-time employees. Bellamy is analogous to this case. The term “employment” includes part and full-time employment. No limitation upon the term “employment” was incorporated into the separation agreement by the parties. Had the parties wished to limit the language, wording to the effect that Wife’s maintenance would terminate upon “full-time employment” could have been included. It was *843not. This court should not read limiting language into the agreement for the parties. See e.g., Barr v. Barr, 922 S.W.2d 419, 421 (Mo.App.1996) (Court refused to read the term “consecutive” into dissolution decree which provided wife’s maintenance was to terminate upon her “conjugal cohabitation with an adult male for a period of sixty (60) days...” Court held, “if the parties had intended that ‘consecutive’ be in the agreement, they could have put in the plain language.”); Daily v. Daily, 912 S.W.2d 110, 114 (Mo.App.1995) (Court refused to read limiting language into dissolution decree which provided for maintenance modification. Court reasoned that if parties had intended to limit the circumstances under which maintenance could be modified they “would have expressly made such a limitation.”). There is simply no authority to read the term “full-time” into the dissolution decree. Had the dissolution court felt the word “employment” needed modification, it could have so insisted. Absent any limitation upon the term, the plain and ordinary meaning of “employment” includes all work for hire, whether part or full-time.
No particular weight should be afforded here because the agreement was oral rather than written. The language was agreed upon by both parties. As stated in a case dealing with the construction of an insurance policy, cited to by the majority, Hocker Oil, Company, Inc. v. Barker-Phillips-Jackson, 997 S.W.2d 510, 516 (Mo.App.1999), the objective in determining meaning or intent is drawn from the language employed.
The facts here make this a difficult case to reach an ultimate decision other than the one reached by the trial court. But, to now declare plain language ambiguous is to render ambiguous other agreements and decrees that are in existence. The result here will allow scrutiny of prior separation agreements, found not unconscionable and incorporated into judgments, in situations where one party subsequently seeks a judicial declaration different from the plain wording.